       Case 2:18-cr-00422-SMB Document 673 Filed 07/09/19 Page 1 of 3



 1 MAXWELL LAW PC
     KC Maxwell (State Bar No. 214701)
 2 (Admitted Pro Hac Vice)
      kcm@kcmaxlaw.com
 3 David S. Wakukawa (State Bar No. 262546)
   (Admitted Pro Hac Vice)
 4   dsw@kcmaxlaw.com
   23 Geary Street, Suite 600
 5 San Francisco, California 94108
   Telephone: (415) 494-8887
 6 Facsimile: (415) 329-1985

 7 Attorneys for Defendant DANIEL HYER

 8

 9
                                 UNITED STATES DISTRICT COURT
10
                                      DISTRICT OF ARIZONA
11

12 UNITED STATES OF AMERICA,                        Case No. CR-18-00422-05-PHX-SPL
                                                    (BSB)
13               Plaintiff(s),
                                                    NOTICE OF CHANGE OF ADDRESS
14         vs.
15 5. DANIEL HYER,
        (Counts 1-63),
16
                 Defendants.
17

18

19

20

21

22

23

24

25

26

27

28

                                   NOTICE OF CHANGE OF ADDRESS
                                 CASE NO. CR-18-00422-05-PHX-SPL (BSB)
       Case 2:18-cr-00422-SMB Document 673 Filed 07/09/19 Page 2 of 3



 1        To the CLERK OF THE COURT AND ALL PARTIES OF RECORD:
 2        Notice is hereby given that the address and fax number to KC Maxwell and David
 3 S. Wakukawa of Maxwell Law PC as attorneys for Defendant Daniel Hyer in the above

 4 captioned case have changed. Their contact information is as follows:

 5               KC Maxwell
                 David S. Wakukawa
 6               Maxwell Law PC
                 23 Geary Street, Suite 600
 7               San Francisco, CA 94108
                 Tel: 415.494.8887
 8               Fax: 415.329.1985
                 Email: kcm@kcmaxlaw.com
 9                      dsw@kcmlaw.com
10
     DATED: July 9, 2019                 MAXWELL LAW PC
11
                                            KC Maxwell
12                                          David S. Wakukawa
13

14
                                         By:        /s/ KC Maxwell
15                                                  KC Maxwell
16                                       Attorneys for Defendant Daniel Hyer

17

18

19

20

21

22

23

24

25

26

27

28
                                               -1-
                                NOTICE OF CHANGE OF ADDRESS
                              CASE NO. CR-18-00422-05-PHX-SPL (BSB)
      Case 2:18-cr-00422-SMB Document 673 Filed 07/09/19 Page 3 of 3



 1                                CERTIFICATE OF SERVICE

 2         I certify that on this day of July 9, 2019, I electronically transmitted a PDF version

 3 of this document to the Clerk of the Court, using the CM/ECF System, for filing and for

 4 transmittal of a Notice of Electronic Filing to the attorneys of record.

 5

 6         /s/ Christine Coopey
           Christine Coopey
 7

 8

 9
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                 -2-
                                  NOTICE OF CHANGE OF ADDRESS
                                CASE NO. CR-18-00422-05-PHX-SPL (BSB)
